Citation Nr: 1410422	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the Veteran's January 2011 substantive appeal, he requested a hearing before a Veterans Law Judge in Washington, D.C.  

In a January 2014 letter, the Veteran was notified that his hearing before a Veterans Law Judge had been scheduled for February 20, 2014, in Washington, D.C.  

Subsequently, in a letter received by VA in February 2014, the Veteran requested that his VA Central Office hearing be changed to a hearing at his local RO.  While it is not clear if the Veteran would prefer to have a Travel Board or video conference hearing, it is clear that he would like to present testimony before a Veterans Law Judge.  As the Veteran's request for a change in the hearing was received in a timely manner pursuant to 38 C.F.R. § 20.702(c),  a remand is required in order to clarify whether the Veteran would prefer a Travel Board or video conference hearing and for the scheduling of the appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013). 

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wants a Travel Board hearing or a Board videoconference hearing.  Then, schedule the Veteran for the requested hearing, with appropriate notification to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


